Exhibit 16.1 August 8, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Car Charging Group, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Car Charging Group, Inc. dated July 24, 2013. We agree with the statements concerning our Firm in such Form 8-K. Sincerely, 2121 Ponce de Leon Blvd. - 11th Floor • Coral Gables, FL 33134 Phone: (305) 442-2200 • Fax: (305) 444-0880 info@gskcpas.com • www.gskcpas.com
